DETAILED ACTION
Claim(s) 1-14 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No.10,693,624. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 1 of Pat ‘624
1. A communication device, comprising: 
a receiver, configured to receive a synchronization signal, wherein the synchronization signal comprises a first signal and a second signal, the first signal comprises N1 generalized Zadoff-Chu (ZC) sequences, the second signal comprises N2 generalized ZC sequences, N1 and N2 are positive integers, and the generalized ZC sequence is:

1. A receiving device, comprising: a receiving module, configured to receive a synchronization signal, wherein the synchronization signal comprises a first signal and a second signal, the first signal comprises N1 generalized Zadoff-Chu (ZC) sequences, the second signal comprises N2 generalized ZC sequences, N1 and N2 are positive integers, and the generalized ZC sequence is generated as:

ZC(n)=e.sup.−jπun(n+1+2q)/L,q∈Z,L∈Z.sup.+,n=0,1, . . . L−1,0<|u|<L,u∈R, wherein u is a root index of the generalized ZC sequence, q is an offset index of the generalized ZC sequence, L is a length of the generalized ZC sequence, and L is a positive integer; different cells or different cell groups correspond to different second signals; and there are at least two generalized ZC sequences in (N1+N2) generalized ZC sequences comprising the N1 generalized ZC sequences and the N2 generalized ZC sequences, and root indexes of the two generalized ZC sequences are different; there are at least two generalized ZC sequences in (N1+N2) generalized ZC sequences comprising the N1 generalized ZC sequences and the N2 generalized ZC sequences, and lengths of the two generalized ZC sequences are different;
different cells correspond to the first signal; 

and a processor, configured to acquire time and frequency synchronization according to the synchronization signal
and a processing module, configured to: perform a first sliding correlation operation on the synchronization signal by using each of the N1 generalized ZC sequences locally stored by the receiving device; traverse at least two groups of N2 generalized ZC sequences that are locally 


Claim 1 of Pat’ 624 differs from clam 1 of Instant Application in that Claim 1 of Pat’ 624 is silent on where different cells correspond to the first signal. Despite these differences similar features have been seen in other prior art involving synchronization. Bada (US 20050075125 A1) teaches a synchronization feature where different cells correspond to the first signal, synchronization sequences illustrated in Fig. 6 
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify synchronization feature of Claim 1 of Pat’ 624 to arrive at where different cells correspond to the first signal, for the purpose of efficiently using a synchronization signal by sharing it between multiple cells.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 4-6, 10-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding Claim 4, Claim 6 recites an abstract idea, a mental process of “generate a synchronization signal…” including several features such as a “first signal”, “second signal”, and “Zadoff-Chu (ZC) sequences”. The claim(s) recites additional elements of a processor for performing the determining of the synchronization signal, and a transceiver that “configured to send the synchronization signal determined by the processor”, where different cells correspond to the first signal. The processor is not regarded as incorporating the abstract idea into a practical application, because it does no more than apply (determining) the abstract idea at a high-level of generality in a manner that can be performed by a general purpose computer. The transmitter also is not regarded as incorporating the abstract idea into a practical application, because the transceiver does not do any more than perform a general computing function (i.e. sending of the synchronization signal ) at a high level of generality, and does not improve the functionality of an underlying device or technical different cells correspond to the first signal, are understood as being intended use(s) of the synchronization signal. These intended use limitation(s) would at most limit the structure of the determined synchronization signal, and thus also fail to integrate the abstract idea into a practical application.
These additional element(s) the processor, the transceiver, and the additional limitations of where the different cells correspond to the first signal, also fail to amount into significantly more than the abstract idea. As explained previously, the processor and the transceiver do no more than perform general purpose computing function(s) (i.e. determining/generating/processing, transmitting) at a high level of generality that do not result in an improvement in an underlying process or machine. The additional feature of different cells correspond to the first signal, would at most limit the structure of the determined synchronization signal (be further descriptive of abstract idea of determining a synchronization signal), and thus also fail to provide a improvement in an underlying process or machine. Thus for the reasons explained above claim 4 is regarded as not being patent eligible. Claim(s) 10 and 14 recite substantially the same features as claim 4 and are regarded as not being patent eligible for the same reasons provided with respect to claim 4.


 	Regarding claim 5, Claim 5 includes the abstract idea of claim 4, the generated synchronization signal, and further includes additional features of the generated synchronization signals, and thus is regarded as not being patent eligible for the same reasons provided in regards to claim 4. Claim(s) 11 recites substantially the same features as claim 5 and are regarded as not being patent eligible for the same reasons provided with respect to claim 5.

Regarding claim 6, Claim 6 which comprises the method of claim 4, and further provides details of the synchronization signal such that it is further “…N1 > 1, and N2 - 1” provides additional details of the synchronization signal, and thus is regarded as not being patent eligible for the same reasons provided in regards to claim 4. Claim(s) 12 recites substantially the same features as claim 6 and are regarded as not being patent eligible for the same reasons provided with respect to claim 6.

Allowable Subject Matter
Claim(s) 1-14 would be allowable pending resolution of the Double Patenting Rejections and/or the 35 USC 101 rejection(s) set forth in this Office Action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476